



Exhibit 10.1


AMENDMENT TO STOCKHOLDERS' AGREEMENT
This AMENDMENT TO STOCKHOLDERS’ AGREEMENT, dated as of February 6, 2017
(this “Amendment”), by and among the Depository, Hyster-Yale Materials Handling,
Inc., a Delaware corporation (the “Corporation”), the new Participating
Stockholder(s) identified on the signature pages hereto (a “New Participating
Stockholder”) and the Participating Stockholders under the Stockholders’
Agreement, dated as of September 28, 2012, as amended (the “Stockholders’
Agreement”), by and among the Depository, the Corporation and the Participating
Stockholders. Capitalized terms defined in the Stockholders’ Agreement are used
herein as so defined.
This Amendment sets forth the terms and conditions on which each New
Participating Stockholder will join in and become a party to the Stockholders’
Agreement.
Pursuant to Section 8 of the Stockholders’ Agreement, prior to the acquisition
of Class B Common Stock by a Permitted Transferee, the Stockholders’ Agreement
may be amended to add a Permitted Transferee as a Participating Stockholder by a
writing signed by the Signatories, the Corporation and such Permitted
Transferee.
In consideration of the mutual promises hereinafter set forth and other good and
valuable consideration had and received, the parties hereto agree as follows:
1.    Representations and Warranties. Each New Participating Stockholder
represents and warrants to the other Participating Stockholders and the
Corporation as follows:
(a)    The New Participating Stockholder is the beneficial owner of, or
simultaneously with the execution hereof will acquire and be deemed to be the
beneficial owner of, the shares of Class B Common Stock identified below such
New Participating Stockholder’s name on the signature pages hereto (except as
otherwise described thereon), and except as otherwise described thereon such New
Participating Stockholder does not own of record or beneficially or have any
interest in any other shares of Class B Common Stock or any options to purchase
or rights to subscribe or otherwise acquire any other shares of Class B Common
Stock other than pursuant to the Stockholders’ Agreement;
(b)    The New Participating Stockholder has the right, power and authority to
execute and deliver this Amendment and to perform such New Participating
Stockholder’s obligations hereunder and under the Stockholders’ Agreement; if
this Amendment is being executed by a trustee on behalf of a trust, such trustee
has full right, power and authority to enter into this Amendment on behalf of
the trust and to bind the trust and its beneficiaries to the terms hereof; if
this Amendment is being executed on behalf of a Participating Stockholder
Organization, the person executing this Amendment is a duly authorized
representative of such Participating Stockholder Organization with full right,
power and authority to execute and deliver this Amendment on behalf of such
Participating Stockholder Organization and to bind such Participating
Stockholder Organization to the terms hereof; the execution, delivery and
performance of this Amendment by such New Participating Stockholder will not
constitute a violation of, conflict with or result in a default under (i) any
contract, understanding or arrangement to which such New Participating
Stockholder is a party or by which such New Participating Stockholder is bound
or require the consent of any other person or any party pursuant thereto; (ii)
any organizational, charter or other governance documents (including, without
limitation, any partnership agreement, certificate of incorporation, or bylaws)
of the New





--------------------------------------------------------------------------------





Participating Stockholder, (iii) any judgment, decree or order applicable to
such New Participating Stockholder; or (iv) any law, rule or regulation of any
governmental body;
(c)    This Amendment and the Stockholders’ Agreement constitute legal, valid
and binding agreements on the part of such New Participating Stockholder; the
shares of Class B Common Stock owned beneficially by such New Participating
Stockholder are fully paid and nonassessable; and
(d)    The shares of Class B Common Stock owned beneficially by the New
Participating Stockholder are now held by the New Participating Stockholder,
free and clear of all adverse claims, liens, encumbrances and security interests
(except as created by the Stockholders’ Agreement and any Amendments thereto,
including this Amendment, and the Restated Certificate).
2.    Address for Notices. The address for all notices to each New Participating
Stockholder provided pursuant to the Stockholders’ Agreement shall be the
address set forth below such New Participating Stockholder’s name on the
signature pages hereto, or to such other address as such New Participating
Stockholder may specify to the Depository.
3.    Agreement to be Bound by Stockholders’ Agreement. Each New Participating
Stockholder agrees to be bound by all of the terms and provisions of the
Stockholders’ Agreement applicable to Participating Stockholders.
4.    Beneficiaries. Each New Participating Stockholder acknowledges that the
Corporation and each Participating Stockholder is a beneficiary of this
Amendment.
5.    Amendment of Stockholders’ Agreement. The Stockholders’ Agreement is
hereby amended to add the New Participating Stockholder as a Participating
Stockholder.
6.    Signature of Amendment by Trusts, Minors and Incompetents.
(a)    In order for a trust exclusively (as defined in Section 1.11 of the
Stockholders’ Agreement) for the benefit of a Family Member or Members to be
considered a Participating Stockholder:
(i)    the trustee and all adult beneficiaries of such trusts having a current
trust interest (as well as all Charitable Organization beneficiaries having a
current trust interest) shall have previously signed the Stockholders’ Agreement
or shall sign this Amendment as a Participating Stockholder;
(ii)    the trustee and a parent or legal guardian, for trusts with minor
beneficiaries having a current trust interest, shall sign this Amendment on
behalf of any such minor beneficiaries; or
(iii)    the trustee and legal guardian, if any, for trusts with incompetent
beneficiaries having a current trust interest, shall sign this Amendment on
behalf of any such incompetent beneficiaries.
(b)    If, at any time, any trust shall have an adult beneficiary (and such
beneficiary is not incompetent) having a current trust interest or an
ascertainable Charitable Organization beneficiary having a current trust
interest and if such beneficiary has not previously signed the Stockholders’
Agreement, then if such beneficiary shall fail or be unable to sign this
Amendment for a period of 30 calendar days following notification to such
beneficiary of the terms of this Amendment and the Stockholders’ Agreement by
the Depository and following signature of this Amendment by the trustee, the
trust shall thereupon cease to be a Participating Stockholder and Section 3.2 of
the Stockholders’ Agreement shall then apply as if the shares of Class B Common
Stock held by the





--------------------------------------------------------------------------------





trust were then to be converted. The donor of a trust that is revocable by the
donor alone, during the lifetime of such donor, shall be considered the only
beneficiary thereof so long as such trust is so revocable.
(c)    In the case of Class B Common Stock held by a custodian under the Uniform
Transfers to Minors Act (or the practical equivalent thereof) for the benefit of
a minor Family Member, the custodian shall sign this Amendment on behalf of such
minor if such minor is to be considered a Participating Stockholder.
(d)    In the case of Class B Common Stock held in the name of a minor Family
Member, a parent or legal guardian of such minor shall sign this Amendment on
behalf of such minor if such minor is to be considered a Participating
Stockholder.
(e)    In the case of Class B Common Stock held in the name of an incompetent
Family Member, the legal guardian of such incompetent shall sign this Amendment
on behalf of such incompetent if such incompetent is to be considered a
Participating Stockholder.
(f)    When a minor described in Section 6(c) or (d) reaches the age of
majority, or an incompetent described in Section 6(e) is no longer impaired by
such disability and has reached the age of majority, such Family Member shall
execute and deliver an Amendment which has been executed and delivered by the
Participating Stockholders (or their attorney-in-fact), the Corporation and the
Depository. If such Family Member shall fail or be unable to sign such Amendment
for a period of 30 calendar days following notification to such Family Member of
the terms of the Stockholders’ Agreement by the Depository, such Family Member
shall thereupon cease to be a Participating Stockholder and Section 3.2 of the
Stockholders’ Agreement shall then apply as if the shares of Class B Common
Stock were then to be converted.
7.    Power of Attorney. The undersigned New Participating Stockholder hereby
constitutes and appoints Alfred M. Rankin, Jr., Kimberly J. Pustulka, and
Suzanne Schulze Taylor and each of them, as the true and lawful attorney or
attorneys-in-fact, with full power of substitution and resubstitution, for the
undersigned and in the name, place and stead of the undersigned, in any and all
capacities to:
(a)    execute any and all statements under Section 13 or Section 16 of the
Securities Exchange Act of 1934 of beneficial ownership of shares of Class B
Common Stock subject to the Stockholders’ Agreement as amended by this
Amendment, including all statements on Schedule 13D and all amendments thereto,
all joint filing agreements pursuant to Rule 13d-1(k) under such Exchange Act in
connection with such statements, all initial statements of beneficial ownership
on Form 3 and any and all other documents to be filed with the Securities and
Exchange Commission, and to file the same, with all exhibits thereto, and all
other documents in connection therewith, with the Securities and Exchange
Commission, and
(b)    execute and deliver any and all Amendments whereby a Family Member,
Charitable Organization or Participating Stockholder Organization becomes a
Participating Stockholder or any other amendment to the Stockholders’ Agreement
in accordance with Section 8 of the Stockholders’ Agreement, other than those
amendments that (i) extend the term of the Stockholders’ Agreement or (ii) amend
Section 2, 3, 4 or 8 of the Stockholders’ Agreement, thereby granting to said
attorney or attorneys-in-fact, and each of them, full power and authority to do
so and to perform each and every act and thing requisite and necessary to be
done in and about the premises, as fully to all intents and purposes as the
undersigned might or could do in person, hereby ratifying and confirming all
that said attorney or attorneys-in-fact or any of them, or their substitutes or
resubstitutes, may lawfully do or cause to be done by virtue of this Section 7.
The





--------------------------------------------------------------------------------





grant of this power of attorney shall not be affected by any disability of such
undersigned New Participating Stockholder. If applicable law requires additional
or substituted language or formalities (including witnesses or acknowledgments)
in order to validate the power of attorney intended to be granted by this
Section 7, each New Participating Stockholder agrees to execute and deliver such
additional instruments and to take such further acts as may be necessary to
validate such power of attorney.
8.    Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be an original and all of which shall constitute but one and
the same instrument, without production of the others.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each New Participating Stockholder, the Participating
Stockholders, the Corporation and the Depository have executed this Amendment or
caused this Amendment to be executed in their respective names, all as of the
date and year first above written.


James T. Rankin, Jr.
 
/s/ James T. Rankin, Custodian
(a new Participating Stockholder)


 
 
Address:
 
 
 





Number of Shares of
Class B Common Stock
Certificate No.
 
 








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each New Participating Stockholder, the Participating
Stockholders, the Corporation and the Depository have executed this Amendment or
caused this Amendment to be executed in their respective names, all as of the
date and year first above written.


Claiborne Read Rankin III
 
/s/ Claiborne R. Rankin, Jr., Custodian
(a new Participating Stockholder)


 
 
Address:
 
 
 





Number of Shares of
Class B Common Stock
Certificate No.
 
 






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each New Participating Stockholder, the Participating
Stockholders, the Corporation and the Depository have executed this Amendment or
caused this Amendment to be executed in their respective names, all as of the
date and year first above written.


Matilda Alan Kuipers
 
/s/ Julia R. Kuipers, Custodian
(a new Participating Stockholder)


 
 
Address:
 
 
 





Number of Shares of
Class B Common Stock
Certificate No.
 
 








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each New Participating Stockholder, the Participating
Stockholders, the Corporation and the Depository have executed this Amendment or
caused this Amendment to be executed in their respective names, all as of the
date and year first above written.


Claiborne R. Rankin Trust for the Children of Julia R. Kuipers dtd 12/27/2013
FBO Matilda Alan Kuipers
 
/s/ Julia R. Kuipers, Trustee
(a new Participating Stockholder)


 
 
Address:
 
 
 





Number of Shares of
Class B Common Stock
Certificate No.
 
 












--------------------------------------------------------------------------------







HYSTER-YALE MATERIALS HANDLING, INC.
, as Depository
 
 
 
 
By:
/s/ Alfred M. Rankin, Jr.
 


























--------------------------------------------------------------------------------







HYSTER-YALE MATERIALS HANDLING, INC.


 
 
By:
/s/ Alfred M. Rankin, Jr.
 
 






--------------------------------------------------------------------------------





THE PARTICIPATING STOCKHOLDERS  
listed in Exhibit A attached hereto
and incorporated herein by this reference
 
 
By:
/s/ Alfred M. Rankin, Jr.
 
 














--------------------------------------------------------------------------------





Exhibit A
PARTICIPATING STOCKHOLDERS
1.
Clara L. T. Rankin

2.
Alfred M. Rankin, Jr.

3.
Victoire G. Rankin

4.
Helen Rankin Butler (f/k/a Helen P. Rankin)

5.
Clara T. Rankin Williams (f/k/a Clara T. Rankin)

6.
Thomas T. Rankin

7.
Matthew M. Rankin

8.
James T. Rankin

9.
Claiborne R. Rankin

10.
Chloe O. Rankin

11.
Chloe R. Seelbach (f/k/a Chloe E. Rankin)

12.
Claiborne R. Rankin, Jr.

13.
Roger F. Rankin

14.
Bruce T. Rankin

15.
Martha S. Kelly

16.
Susan Sichel

17.
Jennifer T. Jerome

18.
Caroline T. Ruschell

19.
David F. Taplin

20.
Beatrice B. Taplin

21.
Thomas E. Taplin, Jr.

22.
Theodore D. Taplin

23.
Britton T. Taplin

24.
Frank F. Taplin

25.
Rankin Management, Inc.

26.
Rankin Associates I, L.P. (f/k/a CTR Family Associates, L.P.)

27.
The Trust created under the Agreement, dated December 28, 1976, between National
City Bank, as trustee, and Clara L.T. Rankin, for the benefit of grandchildren

28.
The Trust created under the Agreement, dated July 20, 2000, as supplemented,
amended and restated, between Alfred M. Rankin, Jr., as trustee, and Clara T.
Rankin, for the benefit of Clara T. Rankin

29.
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Alfred M. Rankin, Jr., as trustee,
and Alfred M. Rankin, Jr., for the benefit of Alfred M. Rankin, Jr.

30.
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Victoire G. Rankin, as trustee, and
Victoire G. Rankin, for the benefit of Victoire G. Rankin

31.
The Trust created under the Agreement, dated December 29, 1967, as supplemented,
amended and restated, between Thomas T. Rankin, as trustee, and Thomas T.
Rankin, creating a trust for the benefit of Thomas T. Rankin

32.
The Trust created under the Agreement, dated June 22, 1971, as supplemented,
amended and restated, between Claiborne R. Rankin, as trustee, and Claiborne R.
Rankin, creating a trust for the benefit of Claiborne R. Rankin

33.
The Trust created under the Agreement, dated September 11, 1973, as
supplemented, amended and restated, between Roger F. Rankin, as trustee, and
Roger F. Rankin, creating a trust for the benefit of Roger F. Rankin

34.
The Trust created under the Agreement, dated September 28, 2000, between Alfred
M. Rankin, Jr., as trustee, and Bruce T. Rankin, for the benefit of Bruce T.
Rankin

35.
The Trust created under the Agreement, dated August 26, 1974, between National
City Bank, as trustee, and Thomas E. Taplin, Jr., for the benefit of Thomas E.
Taplin, Jr.

36.
The Trust created under the Agreement, dated October 15, 1975, between National
City Bank, as trustee, and Theodore D. Taplin, for the benefit of Theodore D.
Taplin

37.
The Trust created under the Agreement, dated December 30, 1977, as supplemented,
amended and restated, between National City Bank, as trustee, and Britton T.
Taplin for the benefit of Britton T. Taplin






--------------------------------------------------------------------------------





38.
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Alfred M. Rankin, Jr., as trustee, and Clara T.
(Rankin) Williams for the benefit of Clara T. (Rankin) Williams

39.
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Alfred M. Rankin, Jr., as trustee, and Helen P.
(Rankin) Butler for the benefit of Helen P. (Rankin) Butler

40.
Corbin Rankin

41.
Alison A. Rankin

42.
National City Bank as agent under the Agreement, dated July 16, 1969, with
Margaret E. Taplin

43.
Alison A. Rankin, as trustee fbo A. Farnham Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor

44.
Alison A. Rankin, as trustee fbo Elisabeth M. Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor

45.
Rankin Associates II, L.P.

46.
John C. Butler, Jr.

47.
Clara Rankin Butler (by John C. Butler, Jr. as custodian)

48.
The Trust created under the Agreement, dated July 24, 1998, as amended, between
Frank F. Taplin, as trustee, and Frank F. Taplin, for the benefit of Frank F.
Taplin

49.
David B. Williams

50.
Griffin B. Butler (by John C. Butler, Jr. as Custodian)

51.
Claiborne R. Rankin as Trustee of the Claiborne R. Rankin, Jr. Revocable Trust
dated August 25, 2000

52.
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of A. Farnham Rankin

53.
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of Elisabeth M. Rankin

54.
Alison A. Rankin as Trustee of the Alison A. Rankin Revocable Trust, dated
September 11, 2000

55.
The Trust created under the Agreement, dated December 20, 1993, between Thomas
T. Rankin, as co-trustee, Matthew M. Rankin, as co-trustee, and Matthew M.
Rankin, for the benefit of Matthew M. Rankin

56.
Scott Seelbach

57.
Margo Jamison Victoire Williams (by Clara Rankin Williams as Custodian)

58.
Trust created under the Agreement, dated June 1, 1995, between Chloe O. Rankin,
as Trustee, and Chloe O. Rankin, for the benefit of Chloe O. Rankin

59.
Trust created by the Agreement, dated June 17, 1999, between John C. Butler,
Jr., as trustee, and John C. Butler, Jr., creating a trust for the benefit of
John C. Butler, Jr.

60.
Clara Rankin Butler 2002 Trust, dated November 5, 2002

61.
Griffin Bedwell Butler 2002 Trust, dated November 5, 2002

62.
Elizabeth B. Rankin

63.
Margo Jamison Victoire Williams 2004 Trust created by the Agreement, dated
December 10, 2004, between David B.H. Williams, as trustee, and Clara Rankin
Williams, creating a trust for the benefit of Margo Jamison Victoire Williams

64.
Helen Charles Williams 2004 Trust created by the Agreement, dated December 10,
2004, between David B.H. Williams, as trustee, and Clara Rankin Williams,
creating a trust for the benefit of Helen Charles Williams

65.
Helen Charles Williams (by David B.H. Williams as Custodian)

66.
Julia L. Rankin Kuipers

67.
Trust created by the Agreement, dated December 21, 2004, between Claiborne R.
Rankin, as trustee, and Julia L. Rankin, creating a trust for the benefit of
Julia L. Rankin

68.
Thomas Parker Rankin

69.
Taplin Elizabeth Seelbach (by Scott Seelbach as Custodian)

70.
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Taplin Elizabeth Seelbach

71.
Rankin Associates IV, L.P.






--------------------------------------------------------------------------------





72.
Marital Trust created by the Agreement, dated January 21, 1966, as supplemented,
amended and restated, between National City Bank and Beatrice Taplin, as
Trustees, and Thomas E. Taplin, for the benefit of Beatrice B. Taplin

73.
Trust created by the Agreement, dated May 10, 2007, between Mathew M. Rankin, as
Grantor, and Mathew M. Rankin and James T. Rankin, as co-trustees, for the
benefit of Mary Marshall Rankin

74.
Trust created by Agreement, dated May 10, 2007, between Mathew M. Rankin, as
trustee, and James T. Rankin, creating a trust for the benefit of William
Alexander Rankin

75.
Trust created by the Agreement dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Isabelle Scott Seelbach

76.
Lynne Turman Rankin

77.
Jacob A. Kuipers

78.
Alfred M. Rankin, Jr.'s 2011 Grantor Retained Annuity Trust

79.
Alfred M. Rankin, Jr. 2012 Retained Annuity Trust

80.
2012 Chloe O. Rankin

81.
2012 Corbin K. Rankin Trust

82.
2012 Alison A. Rankin Trust

83.
2012 Helen R. Butler Trust

84.
2012 Clara R. Williams Trust

85.
The David B.H. Williams Trust, David B.H. Trustee u/a/d October 14, 2009

86.
Mary Marshall Rankin (by Matthew M. Rankin, as Custodian)

87.
William Alexander Rankin (by Matthew M. Rankin, as Custodian)

88.
Margaret Pollard Rankin (by James T. Rankin, as Custodian)

89.
Trust created by the Agreement, dated April 10, 2009, between Chloe R. Seelbach,
as trustee, creating a trust for the benefit of Chloe R. Seelbach

90.
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Thomas Wilson Seelbach

91.
Isabelle Seelbach (by Chloe R. Seelbach, as Custodian)

92.
Elisabeth M. Rankin (by Alison A. Rankin, as Custodian)

93.
A. Farnham Rankin

94.
Taplin Annuity Trust #1 of Beatrice B. Taplin dated June 18, 2011

95.
The Beatrice B. Taplin Trust/Custody dtd December 12, 2001, Beatrice B. Taplin,
as Trustee, for the benefit of Beatrice B. Taplin

96.
Cory Freyer

97.
Ngaio T. Lowry Trust, dated February 26, 1998, Caroline T. Ruschell, Trustee

98.
Caroline T. Ruschell Trust Agreement dated December 8, 2005, Caroline T.
Ruschell as Trustee

99.
Jennifer Dickerman

100.
The Trust created under the Agreement dated January 5, 1977 between PNC Bank as
Co-Trustee, Alfred M. Rankin, Jr., as Co-Trustee, for the benefit of Clara L.T.
Rankin

101.
The Trust created under the Agreement, dated January 1, 1977, between PNC Bank,
as Co-Trustee, Alfred M. Rankin, Jr., as Co-Trustee, and Clara L. T. Rankin, for
the benefit of Clara L. T. Rankin

102.
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 and as amended,
Beatrice Taplin, Trustee

103.
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 amended, per IRC
1015(A) Dual Basis Sub-Account, Beatrice Taplin, Trustee

104.
Alfred M. Rankin Jr.-Roth IRA- Brokerage Account #*****

105.
John C. Butler, Jr.-Roth IRA- Brokerage Account #*****

106.
DiAhn Taplin

107.
BTR 2012 Trust for Helen R. Butler

108.
BTR 2012 Trust for Clara R. Williams

109.
BTR 2012 Trust for James T. Rankin

110.
BTR 2012 Trust for Matthew M. Rankin

111.
BTR 2012 Trust for Thomas P. Rankin

112.
BTR 2012 Trust for Chloe R. Seelbach

113.
BTR 2012 Trust for Claiborne R. Rankin, Jr.






--------------------------------------------------------------------------------





114.
BTR 2012 Trust for Julia R. Kuipers

115.
BTR 2012 Trust for Anne F. Rankin

116.
BTR 2012 Trust for Elisabeth M. Rankin

117.
The Anne F. Rankin Trust dated August 15, 2012

118.
Trust created by the Agreement, dated August 20, 2009 between James T. Rankin,
as Trustee, and James T. Rankin, creating a trust for the benefit of James T.
Rankin

119.
Thomas P. K. Rankin, Trustee of the trust created by agreement, dated February
2, 2011, as Supplemented, amended and restated, between Thomas P.K. Rankin, as
trustee, and Thomas P.K. Rankin, creating a trust for the benefit of Thomas P.K.
Rankin

120.
Claiborne R. Rankin Trust for the children of Julia R. Kuipers dated December
27, 2013 under the Custody Agreement dated December 27, 2013 fbo Evelyn R.
Kuipers

121.
AMR Associates, LP

122.
Vested Trust for the benefit of Margaret Pollard Rankin U/A/D December 4, 2015

123.
Vested Trust for the benefit of James T. Rankin, Jr. U/A/D December 4, 2015

124.
Claiborne R. Rankin Trust for the children of Claiborne R. Rankin, Jr. dated
August 26, 2016 for the benefit of Claiborne Read Rankin, III

125.
Claiborne R. Rankin Trust for the children of Julia R. Kuipers dated December
27, 2013 fbo Matilda Alan Kuipers

126.
Claiborne Read Rankin III (by Claiborne R. Rankin, Jr., as Custodian)

127.
James T. Rankin, Jr. (by James T. Rankin, as Custodian)

128.
Matilda Alan Kuipers (by Julia R. Kuipers, as Custodian)












